ACCEPTED
                                                                                                 13-13-00349-CR
        FILED                                                                      THIRTEENTH COURT OF APPEALS
                                                                                         CORPUS CHRISTI, TEXAS
IN THE 13TH COURT OF APPEALS
                                                                                           1/14/2015 10:56:29 AM
        CORPUS CHRISTI                                                                          DORIAN RAMIREZ
                                                                                                          CLERK
          1/14/15
DORIAN E. RAMIREZ, CLERK            CAUSE NO. 13-13-00349-CR
BY DTello
                                                             RECEIVED IN
                                                       13th COURT OF APPEALS
                                IN THE COURT OF APPEALS
                                                    CORPUS CHRISTI/EDINBURG, TEXAS
                                                       1/14/2015 10:56:29 AM
                          THIRTEENTH JUDICIAL DISTRICT OFDORIAN
                                                            TEXAS E. RAMIREZ
                                                                Clerk

                               CORPUS CHRISTI - EDINBURG, TEXAS


                                        ADRIAN BARRERA,
                                            Appellant

                                                  v.

                                         STATE OF TEXAS,
                                             Appellee.


                           On appeal from the 138th Judicial District Court
                                     of Cameron County, Texas
                            Trial Court Cause Number 2011-DCR-2796-B


                                   STATE’S APPELLATE BRIEF


                                                       Luis V. Saenz
                                                       Cameron County District Attorney
         ORAL ARGUMENT REQUESTED
                                                       René B. González
                                                       Assistant District Attorney
                                                       964 East Harrison Street, 4th Floor
                                                       Brownsville, Texas 78520
                                                       Phone: (956) 544-0849
                                                       Fax:(956) 544-0869

                                                       Attorneys for the State of Texas
                                           TABLE OF CONTENTS

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

Index of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Salutation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Summary of the Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Argument and Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

         State’s Response to Appellant’s First Issue on Appeal. . . . . . . . . . . . . . . . . 3

         State’s Response to Appellant’s Second Issue on Appeal. . . . . . . . . . . . . . . 7

         State’s Response to Appellant’s Third Issue on Appeal. . . . . . . . . . . . . . . 10

         State’s Response to Appellant’s Fourth Issue on Appeal.. . . . . . . . . . . . . . 14

         State’s Response to Appellant’s Fifth Issue on Appeal. . . . . . . . . . . . . . . . 19

         State’s Response to Appellant’s Sixth Issue on Appeal.. . . . . . . . . . . . . . . 25

         State’s Response to Appellant’s Seventh Issue on Appeal. . . . . . . . . . . . . 30

         State’s Response to Appellant’s Eighth Issue on Appeal.. . . . . . . . . . . . . . 33

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

Certificate of Service.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36




                                                              -i-
                                     INDEX OF AUTHORITIES
Case law                                                                                                       Page

Adanandus v. State,
866 S.W.2d 210 (Tex. Crim. App. 1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Arnold v. State,
853 S.W.2d 543 (Tex. Crim. App. 1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16

Avila v. State,
954 S.W.2d 830 (Tex. App.--El Paso 1997, pet. ref’d). . . . . . . . . . . . . . . . . . . . . . 9

Barrara v. State,
42 Tex. 260 (1874). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Brooks v. State,
642 S.W.2d 791 (Tex. Crim. App. 1982). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Cameron v. State,
988 S.W.2d 835 (Tex. App.--San Antonio 1999, pet. ref’d). . . . . . . . . . . . . . . . . 21

Cantu v. State,
842 S.W.2d 667 (Tex. Crim. App. 1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Chastain v. State,
97 Tex. Crim. 182, 260 S.W. 172 (1924). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Cocke v. State,
201 S.W.3d 744 (Tex. Crim. App. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Coggeshall v. State,
961 S.W.2d 639 (Tex. App.--Fort Worth 1998, pet. ref’d).. . . . . . . . . . . . . . . . . . 20

Coleman v. State,
No. 05–01–01662–CR, 2003 WL 1059641 (Tex. App.--Dallas
Mar.12, 2003, pet. ref’d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9



                                                         -ii-
Crissman v. State,
93 Tex. Crim. 15, 245 S.W. 438 (1922). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Doyle v. Ohio,
426 U.S. 610 (1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Druery v. State,
225 S.W.3d 491 (Tex. Crim. App. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Duckett v. State,
797 S.W.2d 906 (Tex. Crim. App. 1990), . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Ethington v. State,
819 S.W.2d 854 (Tex. Crim. App. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Ex parte Zepeda,
819 S.W.2d 874 (Tex. Crim. App. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Fairow v. State,
943 S.W.2d 895 (Tex. Crim. App. 1997). . . . . . . . . . . . . . . . . . . . . . . 14, 15, 16, 17

Flamenco v. State,
No. 13-12-00345-CR, 2014 WL 4401527 (Tex. App.--Corpus Christi
Aug. 29, 2014, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Flores v. State,
125 S.W.3d 744 (Tex. App.--Houston [1st Dist.] 2003, no pet.). . . . . . . . . . . . . . 31

Gamez v. State,
737 S.W.2d 315 (Tex. Crim. App. 1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Garza v. State,
164 Tex. Crim. 9, 296 S.W.2d 267 (1956). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Gillam v. State,
No. 05-11-01334-CR, 2013 WL 1628386 (Tex. App.--Dallas
Apr. 16, 2013, pet. ref’d).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

                                                        -iii-
Godfrey v. State,
859 S.W.2d 583 (Tex. App.--Houston [14th Dist.] 1993, no pet.). . . . . . . . . . . . . 21

Goff v. State,
931 S.W.2d 537 (Tex. Crim. App. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Hammond v. State,
799 S.W.2d 741 (Tex. Crim. App. 1990). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

Havard v. State,
800 S.W.2d 195 (Tex. Crim. App. 1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Heidelberg v. State,
144 S.W.3d 535 (Tex. Crim. App. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Hensarling v. State,
829 S.W.2d 168 (Tex. Crim. App. 1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

Hernandez v. State,
No. 13-02-631-CR, 2004 WL 3217821 (Tex. App.--Corpus Christi
July 29, 2004, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 25

Herrera v. State,
11 S.W.3d 412 (Tex. App.--Houston [1st Dist.] 2000, pet. ref’d).. . . . . . 20, 23, 24

Herrera v. State,
115 Tex. Crim. 526, 27 S.W.2d 211 (1930). . . . . . . . . . . . . . . . . . . . . . . . . 5, 26, 27

Hobson v. State,
644 S.W.2d 473 (Tex. Crim. App. 1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27, 28

Hudson v. State,
675 S.W.2d 507 (Tex. Crim. App. 1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

Hutch v. State,
922 S.W.2d 166 (Tex. Crim. App. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24, 29



                                                        -iv-
Johnson v. State,
 84 S.W.3d 726 (Tex. App.--Houston [1st Dist.] 2002, pet. ref’d).. . . . . . . . . 31, 32
Jones v. State,
85 Tex. Crim. 538, 214 S.W. 322 (1919). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Jones v. State,
982 S.W.2d 386 (Tex. Crim. App. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Klein v. State,
662 S.W.2d 166 (Tex. App.--Corpus Christi 1983, no pet.).. . . . . . . . . . . . . . . . . 14

Ladd v. State,
3 S.W.3d 547 (Tex. Crim. App. 1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Lagrone v. State,
942 S.W.2d 602 (Tex. Crim. App. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Lee v. State,
971 S.W.2d 130 (Tex. App.--Houston [14th Dist.] 1998, pet. ref’d). . . . . . . . . . . 20

Lum v. State,
903 S.W.2d 365 (Tex. App.--Texarkana 1995, pet. ref’d). . . . . . . . . . . . . . . . . . . 31

McDonald v. State,
911 S.W.2d 798 (Tex. App.--San Antonio 1995, pet. dism’d). . . . . . . . . . . . . . . . . 8

McKinney v. State,
179 S.W.3d 565 (Tex. Crim. App. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . 26, 27, 28

Middleton v. State,
125 S.W.3d 450 (Tex. Crim. App. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Morales v. State,
32 S.W.3d 862 (Tex. Crim. App. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21




                                                  -v-
Motilla v. State,
78 S.W.3d 352 (Tex. Crim. App. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 18

Nevarez v. State,
270 S.W.3d 691 (Tex. App.--Amarillo 2008, no pet.). . . . . . . . . . . . . . . . . . . . . . 12

Ngo v. State,
175 S.W.3d 738 (Tex. Crim. App. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27, 29

Nonn v. State,
117 S.W.3d 874 (Tex. Crim. App. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Oates v. State,
48 Tex. Crim. 131, 86 S.W. 769 (1905). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Orosco v. State,
827 S.W.2d 575 (Tex. App.--Fort Worth 1992, pet. ref’d).. . . . . . . . . . . . . . . . . . 21

Osbourn v. State,
92 S.W.3d 531 (Tex. Crim. App. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16

Osby v. State,
939 S.W.2d 787 (Tex. App.--Fort Worth 1997, pet. ref’d).. . . . . . . . . . . . . . . . 9, 10

Romero v. State,
800 S.W.2d 539 (Tex. Crim. App. 1990). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Ross v. State,
861 S.W.2d 870 (Tex. Crim. App. 1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Rousseau v. State,
855 S.W.2d 666 (Tex. Crim. App. 1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Royster v. State,
622 S.W.2d 442 (Tex. Crim. App. 1981). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                                  -vi-
Sanchez v. State,
707 S.W.2d 575 (Tex. Crim. App. 1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Schroeder v. State,
123 S.W.3d 398 (Tex. Crim. App. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . 11, 13, 14

Skinner v. State,
956 S.W.2d 532 (Tex. Crim. App. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 11

Smith v. State,
332 S.W.3d 425 (Tex. Crim. App. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

Smith v. State,
721 S.W.2d 844 (Tex. Crim. App. 1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Solis v. State,
792 S.W.2d 95 (Tex. Crim. App. 1990). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

State v. Stewart,
282 S.W.3d 729 (Tex. App.--Austin 2009, no pet.). . . . . . . . . . . . . . . . . . . . . . . . 34
Wilson v. State,
71 S.W.3d 346 (Tex. Crim. App. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Wood v. State,
18 S.W.3d 642 (Tex. Crim. App. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Wooten v. State,
400 S.W.3d 601 (Tex. Crim. App. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

Statutes

Tex. Code Crim. Proc. art. 37.09(3). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12

Tex. Code Crim. Proc. art. 38.14.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Tex. Code Crim. Proc. art. 38.36(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8, 9, 10

                                                     -vii-
Tex. Code Crim. Proc. art. 42.12, § 4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Tex. Const. art. I, § 10. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Tex. Penal Code § 6.03(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Tex. Penal Code § 19.02(a)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Tex. Penal Code § 19.02(a)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26, 27

Tex. Penal Code § 19.02(d).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 26

Tex. Penal Code § 19.04. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Rules

Tex. R. App. P. 33.1(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Tex. R. App. P. 38.2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Tex. R. App. P. 44.2(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

Tex. R. App. P. 9.5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

Tex. R. Evid. 605.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33, 34

Tex. R. Evid. 701.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16

Tex. R. Evid. 704.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15




                                                        -viii-
                          CAUSE NO. 13-13-00349-CR
                    ____________________________________

                          IN THE COURT OF APPEALS

                THIRTEENTH JUDICIAL DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG, TEXAS
                   ____________________________________

                         ADRIAN BARRERA, Appellant

                                           v.

                         STATE OF TEXAS, Appellee
                    ____________________________________

                        STATE’S APPELLATE BRIEF
                    ____________________________________

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellee, the STATE OF TEXAS, by and through the

Cameron County District Attorney, the Honorable Luis V. Saenz, and, pursuant to

Rule 38.2 of the Texas Rules of Appellate Procedure, files this, its Appellate Brief in

the above-styled and -numbered cause of action, and in support thereof, would show

this Honorable Court as follows:

                          SUMMARY OF ARGUMENT

       Appellant raises eight issues on appeal. (1) In his first issue, Appellant argues

that the trial court erred in denying his request for an accomplice witness instruction

State’s Brief                                                                     Page 1
in the jury charge. Appellant specifically argues that three of the witnesses who

testified herein were accomplices as a matter of law; and therefore, Appellant was

entitled to the appropriate jury charge. In response, the State asserts that the facts

clearly demonstrate that said witnesses were not accomplices as a matter of law. (2)

In his second issue, Appellant complains the trial court erred in excluding Dr.

Gonzalez’s testimony at the guilt-innocence phase of trial, and further contends that

the trial court’s refusal to admit the expert testimony denied him his Sixth

Amendment right to present a defense. The State responds that the trial court’s

exclusion of the expert witness was proper under the law. (3) In his third issue,

Appellant complains that the trial court erred in denying his request for a lesser

included charge on the offense of manslaughter. The State responds by asserting that

Appellant has failed to demonstrate that he was entitled to such a lesser included

charge. (4) In his fourth issue, Appellant argues that a fundamental defect runs

through the entire trial because the trial court allowed the State to question several

eyewitnesses as to whether Appellant acted intentionally in murdering the victim

herein. The State responds by asserting that it was not error to allow the eyewitnesses

to testify to their perception of Appellant’s actions at the time of the murder. (5) In

his fifth issue, Appellant argues that the trial court erred in denying his motion for

mistrial after it was discovered that both counsel for the State and Appellant

State’s Brief                                                                    Page 2
erroneously informed the venire panel that Appellant was eligible for probation. The

State responds by asserting that the trial court did not err in denying Appellant’s

motion for mistrial as any error as a result of counsels’ misstatements was not

harmful. (6) In his sixth issue, Appellant argues that the trial court erred in failing

to instruct the jury on sudden passion in the court’s charge on punishment. The State

responds by asserting that the evidence did not entitle Appellant to an instruction on

sudden passion.      (7)   In his seventh issue, Appellant argues that the State

impermissibly commented on Appellant’s post-arrest silence through questions on

cross-examination. The State responds by asserting that Appellant’s complaint has

not been preserved for review on appeal. (8) In his eight issue, Appellant argues that

the judge of the trial court erred when he did not recuse himself after he became a

witness who testified in this cause. The State responds by asserting that the trial

judge did not testify in this cause and was not a witness herein.



                           ARGUMENT & AUTHORITIES

State’s Response to Appellant’s First Issue

       Appellant argues in his first issue on appeal that the trial court erred in denying

his request for an accomplice witness instruction in the jury charge. Appellant

specifically argues that three of the witnesses who testified herein were accomplices

State’s Brief                                                                      Page 3
as a matter of law; and therefore, Appellant was entitled to the appropriate jury

charge. In response, the State asserts that the facts clearly demonstrate that said

witnesses were not accomplices as a matter of law.

       Texas law provides that “[a] conviction cannot be had upon the testimony of

an accomplice unless corroborated by other evidence tending to connect the

defendant with the offense committed[.]” Tex. Code Crim. Proc. art. 38.14; see

Druery v. State, 225 S.W.3d 491, 498 (Tex. Crim. App. 2007) (testimony of an

accomplice must be corroborated by “independent evidence tending to connect the

accused with the crime”).          Because the rule requires corroboration of

accomplice-witness testimony before a conviction can stand, the jury must be

instructed accordingly, but the particular instruction that must be given depends on

the circumstances of each case. A proper accomplice-witness instruction informs the

jury either that a witness is an accomplice as a matter of law or that he is an

accomplice as a matter of fact. Cocke v. State, 201 S.W.3d 744, 747 (Tex. Crim. App.

2006). The evidence in each case will dictate the type of accomplice-witness

instruction that needs to be given, if any. Id.

       A witness who is indicted for the same offense or a lesser-included offense as

the accused is an accomplice as a matter of law. Cocke, 201 S.W.3d at 748; Ex parte

Zepeda, 819 S.W.2d 874, 876 (Tex. Crim. App. 1991); Solis v. State, 792 S.W.2d 95,

State’s Brief                                                                  Page 4
97 (Tex. Crim. App. 1990); Herrera v. State, 115 Tex. Crim. 526, 27 S.W.2d 211,

212 (1930); Chastain v. State, 97 Tex. Crim. 182, 260 S.W. 172, 173 (1924). But if

the State dismisses the indictment before the witness testifies, the witness is no longer

deemed an accomplice as a matter of law. Smith v. State, 332 S.W.3d 425, 439-40

(Tex. Crim. App. 2011); Garza v. State, 164 Tex. Crim. 9, 296 S.W.2d 267, 268–69

(1956) (citing Herrera, 27 S.W.2d at 212; Crissman v. State, 93 Tex. Crim. 15, 245
S.W. 438, 438 (1922); Jones v. State, 85 Tex. Crim. 538, 214 S.W. 322, 329 (1919)).

A witness continues to be regarded as an accomplice, however, if the witness agrees

to testify against the accused in exchange for the dismissal of the charge. Smith, 332
S.W.3d at 439-40; Oates v. State, 48 Tex. Crim. 131, 86 S.W. 769, 772 (1905);

Barrara v. State, 42 Tex. 260, 264 (1874). When the evidence clearly shows that a

witness is not an accomplice, the trial judge is not obliged to instruct the jury on the

accomplice witness rule -- as a matter of law or fact. Smith, 332 S.W.3d at 440;

Gamez v. State, 737 S.W.2d 315, 322 (Tex. Crim. App. 1987).

       Appellant complains that the witnesses Jesus Collazo, Jesus Hernandez, and

Aurora Garcia were accomplices as a matter of law, because they were indicted or

formally charged in the murder of Ramiro Barron. However, Appellant also concedes

in his brief that the State had dropped charges against these witnesses. (Appellant’s

Brief, p. 23). The record herein demonstrates that charges were, in fact, dropped

State’s Brief                                                                     Page 5
against these witnesses. Aurora Garcia testified that the charges against her were

dismissed for lack of evidence. (R.R. Vol. 5, p. 40). Aurora further testified that she

never agreed to testify against Appellant in exchange for the dismissal. (R.R. Vol.

5, pp. 103-104). Jesus Hernandez testified that the charge against him was likewise

dismissed because of insufficient evidence. (R.R. Vol. 5, p. 180). Finally, Jesus

Collazo testified that his charge was likewise dismissed, and nothing was promised

to him for said dismissal. (R.R. Vol. 5, p. 229). At the charge conference,

Appellant’s counsel requested an instruction that said witnesses were accomplices as

a matter of law. (R.R. Vol. 6, pp. 137-138). Said request was denied.

       Under the law cited above, the trial court did not err in denying Appellant’s

request for an accomplice witness instruction because said witnesses were clearly not

accomplices, as a matter of law. Smith, 332 S.W.3d at 439-40. Further, Appellant’s

trial counsel never requested an accomplice witness instruction, on the grounds that

said witnesses were accomplices as a matter of fact; and, Appellant does not argue on

appeal that said witnesses are accomplices as a matter of fact. Therefore, this Court

need not consider whether said witnesses are accomplices as a matter of fact.

       Accordingly, Appellant’s first issue should be overruled.




State’s Brief                                                                    Page 6
State’s Response to Appellant’s Second Issue

       In his second issue, Appellant complains the trial court erred in excluding Dr.

Gonzalez’s testimony at the guilt-innocence phase of trial, and further contends that

the trial court’s refusal to admit the expert testimony denied him his Sixth

Amendment right to present a defense. The State responds that the trial court’s

exclusion of the expert witness was proper under the law.

Admissibility Of Expert Testimony Under Article 38.36(b)

       A trial court’s ruling on the admissibility of evidence is subject to an abuse of

discretion standard on appeal. Duckett v. State, 797 S.W.2d 906, 910 (Tex. Crim.

App. 1990), overruled on other grounds, Cohn v. State, 849 S.W.2d 817 (Tex. Crim.

App. 1993). An abuse of discretion will be found “only when the trial judge’s

decision was so clearly wrong as to lie outside that zone within which reasonable

persons might disagree.” Cantu v. State, 842 S.W.2d 667, 682 (Tex. Crim. App.

1992). Even if the trial court’s reason for its ruling is incorrect, the ruling will be

upheld if it is permissible under any theory applicable to the case. Romero v. State,

800 S.W.2d 539, 543 (Tex. Crim. App. 1990).

       Appellant’s contention at trial and on appeal is that he was entitled to put on

expert testimony concerning his state of mind at the time he committed the killing.

As support for his position, Appellant relies on article 38.36(b) of the Texas Code of

State’s Brief                                                                     Page 7
Criminal Procedure. Article 38.36(b) provides:

       (b) In a prosecution for murder, if a defendant raises as a defense a
       justification provided by Section 9.31, 9.32, or 9.33, Penal Code, the
       defendant, in order to establish the defendant’s reasonable belief that use
       of force or deadly force was immediately necessary, shall be permitted
       to offer:

                (1) relevant evidence that the defendant had been the victim of
                acts of family violence committed by the deceased, as family
                violence is defined by Section 71.01, Family Code; and

                (2) relevant expert testimony regarding the condition of the mind
                of the defendant at the time of the offense, including those
                relevant facts and circumstances relating to family violence that
                are the basis of the expert’s opinion.

Tex.Code Crim. Proc. art. 38.36(b). Appellant makes no showing that has met the

requirements of article 38.36(b); specifically, Appellant has not shown that he was

acting in self-defense, as required by the statute, and he has not shown that he had

been the victim of family violence, also as required by the statute. Numerous courts

have made it clear that expert testimony is admissible under article 38.36(b) only

when the defendant (1) raises self-defense as a defense and (2) establishes that he was

a victim of family violence at the hands of the deceased. McDonald v. State, 911
S.W.2d 798, 802 (Tex. App.--San Antonio 1995, pet. dism’d) (holding that, expert

testimony is inadmissible when a defendant raises self-defense, unless the defendant

first establishes that he was a victim of family violence at the hands of the deceased);



State’s Brief                                                                        Page 8
Avila v. State, 954 S.W.2d 830, 840-41 (Tex. App.--El Paso 1997, pet. ref’d) (same);

Osby v. State, 939 S.W.2d 787, 791 (Tex. App.--Fort Worth 1997, pet. ref’d)

(“Because [defendant] did not establish that he was a victim of family violence at the

hands of the two decedents, he was not entitled to put on expert testimony concerning

his state of mind at the time of the killings.”); Coleman v. State, No.

05–01–01662–CR, 2003 WL 1059641, at *2 (Tex. App.--Dallas Mar.12, 2003, pet.

ref’d) (following Avila and Osby); Gillam v. State, No. 05-11-01334-CR, 2013 WL
1628386, at *11-12 (Tex. App.--Dallas Apr. 16, 2013, pet. ref’d), (“in the trial of a

murder case in which self-defense is raised, article 38.36(b)(2) of the Texas Code of

Criminal Procedure authorizes admission of ‘relevant expert testimony regarding the

condition of the mind of the defendant at the time of the offense’ if the defendant had

been a victim of family violence as defined in the family code committed by the

deceased.”).

       In the present case, Appellant has failed to point to anywhere in the record that

demonstrates any type of familial relationship between him and the victim; and

indeed, there is no such evidence in the record.

       Appellant further complains that the trial court’s exclusion of the expert’s

testimony regarding his state of mind denied him his Sixth Amendment right to

present a defense. As demonstrated above, the trial court’s ruling regarding this

State’s Brief                                                                     Page 9
testimony was proper because the proferred testimony was inadmissible under article

38.36(b) and because the defense was not raised by the evidence. When a trial court

properly excludes expert testimony that is inadmissible under article 38.36(b), “it

goes without saying that a trial court does not violate a defendant’s constitutional

rights by excluding inadmissible evidence.” Osby, 939 S.W.2d at 792-93.

       Accordingly, Appellant’s second issue should be overruled.



State’s Response to Appellant’s Third Issue

       In his third issue, Appellant complains that the trial court erred in denying his

request for a lesser included charge on the offense of manslaughter. The State

responds by asserting that Appellant has failed to demonstrate that he was entitled to

such a lesser included charge.

       If facts are elicited during trial that raise an issue of a lesser-included offense

and a charge is properly requested, then a charge on the issue must be given. Ross

v. State, 861 S.W.2d 870, 877 (Tex. Crim. App. 1992). The Court of Criminal

Appeals has established a two-pronged test to determine whether a defendant is

entitled to a charge on a lesser-included offense. Skinner v. State, 956 S.W.2d 532,

543 (Tex. Crim. App. 1997); Royster v. State, 622 S.W.2d 442 (Tex. Crim. App.

1981). First, the lesser-included offense must be included within the proof necessary

State’s Brief                                                                     Page 10
to establish the offense charged, and, second, some evidence must exist in the record

that would permit a jury rationally to find that if the defendant is guilty, he is guilty

only of the lesser offense. Skinner, 956 S.W.2d at 543, citing Rousseau v. State, 855
S.W.2d 666, 673 (Tex. Crim. App. 1993). In deciding whether the issue of a

lesser-included offense is raised, this Court should look to all the evidence presented

at trial. Havard v. State, 800 S.W.2d 195, 216 (Tex. Crim. App. 1989). It is not

enough that the jury may disbelieve crucial evidence pertaining to the greater offense.

Skinner, 956 S.W.2d at 543. Rather, there must be some evidence directly germane

to a lesser-included offense for the fact-finder to consider before an instruction on a

lesser-included offense is warranted. Id.

       The State concedes that the first prong of the test is satisfied. The indictment

charged appellant with murder as defined in section 19.02(b)(1) of the Penal Code,

requiring proof that he intentionally or knowingly caused Barron’s (the victim) death.

Appellant could have been convicted of manslaughter on proof that he recklessly

caused Barron’s death. See Tex. Penal Code § 19.04 (defining manslaughter).

Manslaughter thus is a lesser-included offense of the charged murder. See Tex. Code

Crim. Proc. art. 37.09(3) (offense is lesser-included offense if, inter alia, it differs

from offense charged only in respect that a less culpable mental state suffices to

establish its commission); Schroeder v. State, 123 S.W.3d 398, 400 (Tex. Crim. App.

State’s Brief                                                                    Page 11
2003) (voluntary manslaughter is lesser-included offense of murder under Code of

Criminal Procedure article 37.09(3)).

       Application of the second prong of the test requires that there exist in the

record some evidence that Appellant was reckless in causing the death of the victim,

but did not act intentionally or knowingly. See Adanandus v. State, 866 S.W.2d 210,

232 (Tex. Crim. App. 1993) (applying second prong analysis). Section 6.03(c) of the

Texas Penal Code provides that a person’s conduct is reckless when he “is aware of

but consciously disregards a substantial and unjustifiable risk ... the result will occur.”

Tex. Penal Code § 6.03(c). In contrast, one acts intentionally “when it is his

conscious objective or desire to engage in the conduct or cause the result” or

knowingly “when he is aware that his conduct is reasonably certain to cause the

result.” Id. In other words, for Appellant to receive an instruction on the lesser

included offense of manslaughter, a rational jury must be able to find that Appellant

behaved in such a way that he consciously disregarded a substantial and unjustifiable

risk toward the victim, but was not aware that his conduct was reasonably certain to

cause the victim’s death. Id.; Nevarez v. State, 270 S.W.3d 691, 694 (Tex. App.--

Amarillo 2008, no pet.).

       In this case, Appellant argues that there was evidence that he became angry;

and therefore, his firing of the gun at the victim was reckless. In support of this,

State’s Brief                                                                      Page 12
Appellant cites to the witnesses’ statement that Appellant was “mad” (R.R. Vol. 5,

p. 71), and that he “went off” and shot the victim because “he didn’t get away from

his truck” (R.R. Vol. 5, p. 160). (See Appellant’s Brief, p. 29). By citing to this

evidence, Appellant merely demonstrates that there was some evidence that Appellant

was angry; however, this is not evidence that would permit a jury to rationally find

that at the time of the firing of the gun, the appellant was aware of, but consciously

disregarded, a substantial and unjustifiable risk that the victim would die as a result

of his conduct. Schroeder v. State, 123 S.W.3d 398, 401 (Tex. Crim. App. 2003).

Indeed, by Appellant’s thinking, every murder defendant would be able entitled to a

lesser included charge of manslaughter by merely demonstrating that the victim made

them mad. This is a legal proposition that would essentially do away with murder in

the State of Texas.

       Appellant further makes much of the fact that Appellant shot the victim at an

angle, through the truck window. (Appellant’s Brief, p. 32-33). Appellant essentially

argues that the victim may have walked into the line of fire, although there is

absolutely no evidence to substantiate this claim.         What the evidence does

demonstrate is that Appellant shot the victim twice in the back. (R.R. Vol. 4, p. 13).

However, again, there is no reasonable way that this is evidence can be interpreted

to permit a jury to rationally find that at the time of the firing of the gun, the

State’s Brief                                                                  Page 13
Appellant was aware of, but consciously disregarded, a substantial and unjustifiable

risk that the victim would die as a result of his conduct. Schroeder, 123 S.W.3d at

401.

       Accordingly, Appellant’s third issue should be overruled.



State’s Response to Appellant’s Fourth Issue

       In his fourth issue, Appellant argues that a fundamental defect runs through the

entire trial because the trial court allowed the State to question several eyewitnesses

whether Appellant acted intentionally in murdering the victim herein. The State

responds by asserting that it was not error to allow the eyewitnesses to testify to their

perception of Appellant’s actions at the time of the murder.

       Appellant relies on this Court’s opinion in Klein v. State, 662 S.W.2d 166 (Tex.

App.--Corpus Christi 1983, no pet.). In Klein, the court held that the witness could

not testify to the defendant’s culpable mental state (i.e. intent) because it was an

ultimate issue for the jury. In a later opinion, however, the Court of Criminal Appeals

noted that it is no longer permissible to exclude opinion testimony on that basis.

Fairow v. State, 943 S.W.2d 895, 898 n.5 (Tex. Crim. App. 1997). The Court of

Criminal Appeals went on to note that Rule 704 now states that an opinion otherwise

admissible “is not objectionable because it embraces an ultimate issue to be decided

State’s Brief                                                                    Page 14
by the trier of fact.” Id. (quoting Tex. R. Evid. 704).

       Both lay and expert witnesses can offer opinion testimony. Osbourn v. State,

92 S.W.3d 531, 535 (Tex. Crim. App. 2002). Rule 701 deals with witnesses who

“witnessed” or participated in the events to which he or she is testifying. Id.; see Tex.

R. Evid. 701. Rule 701 requires the proponent of lay-opinion testimony to establish

that the witness has personal knowledge of the events upon which his opinion is

based. Fairow, 943 S.W.2d at 898. Personal knowledge may come directly from the

witness’s senses, or it may also come from experience. Id. If the proponent of the

opinion cannot establish personal knowledge, the lay testimony should be excluded.

Id.

       It is impossible for a witness to possess personal knowledge of what someone

else is thinking because the individual is the only one who knows for certain the

mental state with which he or she is acting. Id. at 899 (citing Arnold v. State, 853
S.W.2d 543, 547 (Tex. Crim. App. 1993)). Therefore, if the trial court determines

that a proffered lay-witness opinion is an attempt to communicate the actual

subjective mental state of the actor, the court should exclude the opinion because it

could never be based on personal knowledge. Id. Likewise, if the witness’s lack of

personal knowledge yields testimony that amounts to “choosing up sides” or an

opinion of guilt or innocence, his opinion should be excluded. Id.

State’s Brief                                                                    Page 15
       However, not all Rule 701 opinions regarding culpable mental states need to

be automatically excluded for want of personal knowledge. Id. An opinion may

satisfy the personal knowledge requirement if such opinion is an interpretation of the

witness’s objective perception of events, or if it illuminates the distinction between

personal knowledge of another’s mental state and personal knowledge of perceived

events. Id. In this situation, the jury is free to give as much or as little weight to the

opinion as it sees fit. Id. Once the perception requirement is met, the trial court must

determine whether the opinion is rationally based on that perception, i.e., that it is an

opinion that a reasonable person could draw under the circumstances. Id. at 899–900.

If the opinion is not capable of reasonably being formed from the events underlying

the opinion, it must be excluded. Id. at 900. Finally, the trial court must determine

whether the opinion would be helpful to the trier of fact to either understand the

witness’s testimony or to determine a fact in issue. Id.; see also Flamenco v. State,

No. 13-12-00345-CR, 2014 WL 4401527, at *5-6 (Tex. App.--Corpus Christi Aug.

29, 2014, no pet.) (not designated for publication).

       The State asserts that the testimony of the witnesses herein was opinion

testimony admissible under Rule 701. See Osbourn, 92 S.W.3d at 536. Each of the

three witnesses who gave their opinion herein were “eyewitnesses” to the murder and

their opinions related to personal observations that they made from observing the

State’s Brief                                                                     Page 16
events of the day in question, Appellant’s demeanor, the distance between Appellant

and the victim, and their conversation and interaction. This testimony relates to

witnesses’ interpretation of their objective perception of events, which is admissible,

see Fairow, 943 S.W.2d at 899, rather than a “choosing of sides” or an attempt to

communicate about Appellant’s actual subjective mental state or a decision of guilt

or innocence, which is inadmissible. See id.

       Further, the trial court was within its discretion to conclude that such testimony

would help the jury in determining the ultimate issue of guilt, because such testimony

is relevant in outlining the appropriate facts of this case. See id. at 900 (discussing

how opinion testimony is helpful if it is a shorthand rendition of the facts).

Therefore, this Court should conclude that the trial court did not abuse its discretion.

       Moreover, even if this Court were to find that the trial court abused its

discretion in allowing the three witnesses to testify about their perception of

Appellant’s conduct, this Court should nevertheless conclude that such abuse of

discretion was harmless. See Tex. R. App. P. 44.2(b). Non-constitutional error “that

does not affect substantial rights must be disregarded.” Id. Substantial rights are not

affected by the erroneous admission of evidence if, after examining the record as a

whole, this Court has fair assurance that the error did not influence the jury, or had

but a slight effect. Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). In

State’s Brief                                                                    Page 17
assessing the likelihood that the jury’s decision was adversely affected by the error,

the appellate court should consider everything in the record, including any testimony

or physical evidence admitted for the jury’s consideration, the nature of the evidence

supporting the verdict, the character of the alleged error and how it might be

considered in connection with other evidence in the case. Id. This Court may also

consider jury instructions, the State’s theory, and any defensive theories, closing

arguments, and voir dire, if applicable. Id. Finally, this Court may consider the

State’s emphasis on the error as a factor. See id.

       In this case, any harm caused by the purported error of admitting the witnesses’

opinion testimony was minimal in light of the record and the nature of other evidence

supporting the verdict. Furthermore, during closing arguments, the State encouraged

the jurors to evaluate the facts surrounding the shooting, specifically the fact that

Appellant shot the victim three times and then threatened the three witnesses that they

would end up the same as the victim if they talk. (R.R. Vol. 6, pp. 143, 163-164,

166). The State encouraged the jury to consider and evaluate these facts for

themselves and determine whether they could draw the same opinions put forth by the

witnesses. Accordingly, this Court should conclude that the admission of opinion

testimony from the three eyewtinesses, if in error, was harmless and did not affect

Appellant’s substantial rights. See Tex. R. App. P. 44.2(b).

State’s Brief                                                                  Page 18
       Therefore, Appellant’s fourth issue should be overruled.



State’s Response to Appellant’s Fifth Issue

       In his fifth issue, Appellant argues that the trial court erred in denying his

motion for mistrial after it was discovered that both counsel for the State and

Appellant erroneously informed the venire panel that Appellant was eligible for

probation. The State responds by asserting that the trial court did not err in denying

Appellant’s motion for mistrial as any error as a result of counsels’ misstatements was

not harmful.

       A trial court may declare a mistrial when an error occurs that is so prejudicial

that the expenditure of further time and expense would be wasteful. Wood v. State,

18 S.W.3d 642, 648 (Tex. Crim. App. 2000). This Court reviews the denial of a

motion for mistrial under an abuse-of-discretion standard. Ladd v. State, 3 S.W.3d
547, 567 (Tex. Crim. App. 1999).

       Here, during voir dire, the trial court, and both counsel for the State and

Appellant erroneously instructed the venire panel that the range of punishment for the

offense of murder was confinement for five to 99 years, or life, or probation. In fact,

probation is not available for any murder committed on or after September 1, 2007.

Appellant made no objection to the State’s error during voir dire. After the members

State’s Brief                                                                   Page 19
of the jury were selected and sworn, but before the punishment phase of trial, the trial

court realized the error. Appellant then moved for a mistrial, without elaboration of

the particular grounds upon which it was based. (R.R. Vol. 7, p. 9). The trial court

denied the motion and, in the charge to the jury, instructed the 12 jurors as to the

correct range of punishment. (C.R. pp. 189-190).

       Appellant argues that, as a result of the trial court’s denial of his motion for

mistrial, Appellant was denied his constitutional right to an impartial jury. However,

at least three appellate courts have analyzed counsel’s misstatements of law under

Rule 44.2(b). Herrera v. State, 11 S.W.3d 412, 415 (Tex. App.--Houston [1st Dist.]

2000, pet. ref’d); Lee v. State, 971 S.W.2d 130 (Tex. App.--Houston [14th Dist.]

1998, pet. ref’d); Coggeshall v. State, 961 S.W.2d 639, 643 (Tex. App.--Fort Worth

1998, pet. ref’d) (stating “case law reveals that [federal] appellate courts have

consistently held that improper prosecutorial comments and misstatements are not

constitutional in nature, but can affect a defendant’s substantial rights”).

Furthermore, this Court has previously held an error in informing the venire panel on

the correct range of punishment is non-constitutional error, and should be reviewed

under Rule 44.2(b). Hernandez v. State, No. 13-02-631-CR, 2004 WL 3217821, at

*2-3 (Tex. App.--Corpus Christi July 29, 2004, no pet.).

       When an error is not constitutional, it will be reversible only if it affected a

State’s Brief                                                                   Page 20
substantial right, that is, if the error had a substantial or injurious effect on the jury’s

verdict. See Tex. R. App. P. 44.2(b); Nonn v. State, 117 S.W.3d 874, 880 (Tex. Crim.

App. 2003); Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000).

Therefore, this Court should look to the following factors for guidance: (1) the source

of the error, (2) the extent to which the error was emphasized by the State, (3) the

nature of the error, (4) the probable collateral implications of the error, (5) the weight

which a juror is likely to attach to the error, and (6) the extent to which declaring the

error harmless will encourage repetition of the error. Cameron v. State, 988 S.W.2d
835, 847-48 (Tex. App.--San Antonio 1999, pet. ref’d); cf. Lagrone v. State, 942
S.W.2d 602, 620 (Tex. Crim. App. 1997) (applying these factors to harmless error

analysis under former rule of appellate procedure 81(b)(2)).

       Further, in reviewing improper statements made during voir dire, this Court

should bear in mind that “[g]reat latitude should be allowed in voir dire examinations

so that counsel for both the defense and the State have a good opportunity to assess

the relative desirability of the venire members.” Orosco v. State, 827 S.W.2d 575,

577 (Tex. App.--Fort Worth 1992, pet. ref’d). And, generally, “[s]tatements by

counsel will not constitute reversible error unless, in light of the record as a whole,

the statements are extreme or manifestly improper, violative of a mandatory statute,

or inject new facts harmful to the accused into the proceedings.” Godfrey v. State,

State’s Brief                                                                       Page 21
859 S.W.2d 583, 585 (Tex. App.--Houston [14th Dist.] 1993, no pet.) (quoting

Brooks v. State, 642 S.W.2d 791, 798 (Tex. Crim. App. 1982)).

       While some of the prosecutor’s statements were incorrect, it is apparent from

the record that the statements were not made in an attempt to taint the trial process.

Nor were the statements meant to influence jurors in any eventual decision they might

make regarding Appellant’s punishment. Rather, the statements were made for the

purpose of determining which members of the venire could consider the full range of

punishment, including probation. (R.R. Vol. 2, pp. 42-43). Moreover, Appellant’s

trial counsel made clear that all instructions, including any law discussed during voir

dire, would be provided in the jury charge at the end of the trial. (R.R. Vol. 7, p. 101).

       Finally, it is important to note that Appellant’s trial counsel explained to the

venire he was questioning them about probation to ensure that the jurors selected to

serve on Appellant’s jury could follow the law and give him a fair trial. (R.R. Vol.

7, p. 101). Appellant’s counsel was asking the jury whether they could consider the

full range of punishment as to murder or any lesser included offense which might be

considered by the jury. Specifically, Appellant’s counsel stated:

       Now, the judge will give you instructions at the end who of is left on
       this jury. And those instructions may be that if in the deliberation you
       return a verdict that may not be murder, maybe it’s manslaughter like I
       talked about with the Chief, or criminally negligent homicide, those
       ranges are less, okay? In this case you have to be able to consider the

State’s Brief                                                                      Page 22
       full range. We don’t know what the outcome is going to be until the 12
       jurors that are sat here make a decision as to whether there was guilt or
       not and then if there was guilt at what level was the finding of guilt
       made. So I need to know right now, and I’m going to go through each
       one of you individually if you can consider the full range, okay? (R.R.
       Vol. 2, p. 101).

       Appellant’s counsel then went through the venire panel, one by one, and asked

each venire member whether they could consider the full range of punishment. (R.R.

Vol. 2, pp. 102-110). Based on the answers given, the parties made their challenges

for cause. (R.R. Vol. 2, pp. 113-116). The problem here is that counsel’s question

included all the possible lesser included offenses which might have been possible:

manslaughter, criminal negligent homicide, and aggravated assault. The State notes

that Appellant would have been eligible to receive probation for any of these lesser

included offenses. See Tex. Code Crim. Proc. art. 42.12, § 4. As a result, we do not

know if the jurors were unable to consider the full range of punishment on the offense

of murder, or on one of the lesser included offenses. Finally, the State would remind

this Court that the jury charge on punishment contained a correct statement of the law

on the range of punishment. See Herrera, 11 S.W.3d at 415.

        The State concedes that there was a misstatement of the law as to the range of

punishment. However, a misstatement of the law not affecting substantial rights must

be disregarded. See Tex. R. App. P. 44.2(b). Here, the record does not indicate that



State’s Brief                                                                  Page 23
any individuals in the venire were disqualified because they could not consider

probation in a murder case; but rather, they were disqualified because they could not

consider the full range of punishment as to one of several potential charges, i.e.,

murder, manslaughter, etc. Moreover, a defendant does not have the right for any

particular individual to sit on the jury, but rather a defendant’s only substantial right

is that the jurors who do serve be qualified. See Jones v. State, 982 S.W.2d 386, 393

(Tex. Crim. App. 1998)). Because the record does not indicate that an unqualified

individual sat on the jury during appellant's trial, no reversible error exists. See id.

(“It has long been the established rule in this state that even though the challenge for

cause was improperly sustained, no reversible error is presented unless appellant can

show he was denied a trial by a fair and impartial jury.”)

       Further, absent evidence to the contrary, this Court should presume that the

jury understood and followed the court’s instructions as correctly set forth in the

charge. Herrera, 11 S.W.3d at 415 (citing Hutch v. State, 922 S.W.2d 166, 172 (Tex.

Crim. App. 1996)). Appellant points to no evidence in the record that the jury either

misunderstood or failed to follow the jury charge. See Herrera, 11 S.W.3d at 415-16.

That the jury assessed a sentence of 25 years confinement in the penitentiary in this

case is not proof the jury did not follow the court’s instructions. Thus, this Court

should conclude the State’s misstatement during voir dire did not contribute to

State’s Brief                                                                    Page 24
Appellant’s punishment in that there is no indication that the statements influenced

the jury’s decision to sentence Appellant to 25 years for the offense of murder.

Consequently, Appellant was not denied a fair trial and Appellant has not shown that

the trial court’s denial of his motion for mistrial was harmful. Further, given the

proper instruction to the jury in the charge, and ultimate sentence, this Court should

also conclude the error did not affect appellant’s substantial rights; and therefore, the

error was harmless. See Hernandez, 2004 WL 3217821, at *2-3.

       Accordingly, Appellant’s fifth issue should be overruled.



State’s Response to Appellant’s Sixth Issue

       In his sixth issue, Appellant argues that the trial court erred in failing to instruct

the jury on sudden passion in the court’s charge on punishment. The State responds

by asserting that the evidence did not entitle Appellant to an instruction on sudden

passion.

       Currently, a murder committed under the “immediate influence of sudden

passion arising from an adequate cause” is a second-degree felony carrying a

maximum punishment of twenty years’ imprisonment. Tex. Penal Code § 19.02(d).

Sudden passion is “passion directly caused by and arising out of provocation by the

individual killed” which arises at the time of the murder. Tex. Penal Code §

State’s Brief                                                                        Page 25
19.02(a)(2). Adequate cause is a “cause that would commonly produce a degree of

anger, rage, resentment, or terror in a person of ordinary temper, sufficient to render

the mind incapable of cool reflection.” Tex. Penal Code § 19.02(a)(1). The

defendant has the burden of production and persuasion with respect to the issue of

sudden passion. Tex. Penal Code § 19.02(d). To justify a jury instruction on the

issue of sudden passion at the punishment phase, the record must at least minimally

support an inference: 1) that the defendant in fact acted under the immediate

influence of a passion such as terror, anger, rage, or resentment; 2) that his sudden

passion was in fact induced by some provocation by the deceased or another acting

with him, which provocation would commonly produce such a passion in a person of

ordinary temper; 3) that he committed the murder before regaining his capacity for

cool reflection; and 4) that a causal connection existed “between the provocation,

passion, and homicide.” McKinney v. State, 179 S.W.3d 565, 569 (Tex. Crim. App.

2005). It does not matter that the evidence supporting the submission of a sudden

passion instruction may be weak, impeached, contradicted, or unbelievable. Id.;

Trevino, supra, at 238–39. If the evidence thus raises the issue from any source,

during either phase of trial, then the defendant has satisfied his burden of production,

and the trial court must submit the issue in the jury charge—at least if the defendant

requests it. McKinney, supra, at 569; Trevino, supra, at 238–39.

State’s Brief                                                                   Page 26
       When an appellant protests that the trial court erred not to grant his request to

charge the jury regarding sudden passion, a reviewing court must first determine

whether the complained-of error exists. See Ngo v. State, 175 S.W.3d 738, 743 (Tex.

Crim. App. 2005) (citing Middleton v. State, 125 S.W.3d 450, 453 (Tex. Crim. App.

2003) (plurality opinion)).

       An instruction on sudden passion is proper only when the sudden passion was

directly caused by and arose out of provocation by the deceased at the time of the

offense. Texas Penal Code § 19.02(a)(2) specifically states that passion that is solely

the result of former provocation does not qualify. In Hobson v. State, 644 S.W.2d
473 (Tex. Crim. App. 1983), the defendant stated that he had an “emotional crisis”

due to the relationship between his daughter and the victim, who had recently been

released from jail.    The defendant followed the victim all day before finally

confronting him, demanding that he get out of his daughter’s life, and threatening him

if he did not. Defendant and the victim fought, and defendant stabbed the victim and

cut him in the throat. The Court of Criminal Appeals held in Hobson that the passion

that came over the defendant did not arise at the time of the offense. Id. at 478.

Rather, it began the morning before the crisis, when the victim was released from jail

and defendant became concerned about his daughter. As a result, the altercation

between the defendant and the victim just prior to the stabbing was not an adequate

State’s Brief                                                                   Page 27
cause to give rise to an immediate influence of sudden passion. Id.; see also

McKinney v. State, 179 S.W.3d 565, 570-71 (Tex. Crim. App. 2005) (holding that

evidence did not require sudden passion instruction where issues between defendant

and the victim arose “earlier in the evening” but they did begin fighting until they

confronted each other later at a convenience store.)

       Similarly, in the instant case, the conflict between Appellant and the victim

began well before the fatal shooting, when Appellant learned that the victim had

taken a weapon of his. After learning that the victim was in possession of his

handgun, Appellant coerced Aurora Garcia to help him locate the victim. The

witnesses testified that it took some time before Appellant was able to locate the

victim and retrieve the handgun, and that they spent a considerable amount of time,

first driving around downtown Harlingen and then out to Rangerville. (R.R. Vol. 4,

pp. 202-203; Vol. 5, pp. 22, 205-206).     There was absolutely no evidence that

Appellant was scared or frightened. The record does reflect that Appellant was

angry; however there is no evidence whatsoever that Appellant’s anger (sudden

passion) was an adequate cause to give rise to an immediate influence of sudden

passion. Hobson, 644 S.W.2d at 478; McKinney, 179 S.W.3d at 570-71. The actions

taken by Appellant were deliberate and done with forethought; they were not

emotional responses to provocation.

State’s Brief                                                                Page 28
       In the event this Court finds that the trial court did err in failing to instruct the

jury on the issue of sudden passion, then the State asserts that said error was

harmless. When a reviewing court agrees that a trial court erred by failing to submit

a sudden passion instruction, it then analyzes whether the error harmed the appellant.

See Ngo, supra, at 743; Almanza, supra, at 171. In conducting a harm analysis, a

reviewing court need not explicitly invoke the four Almanza considerations. Wooten

v. State, 400 S.W.3d 601, 608 (Tex. Crim. App. 2013). In Wooten, the Court’s

inquiry simply focused on the likelihood that the jury would have found sudden

passion based on the state of the record as a whole. Id. Performing a similar analysis

in the present case, this Court cannot declare that, had it received an instruction on

sudden passion, the jury would have made an affirmative finding on the issue, and

therefore, this Court cannot say that Appellant did suffer “some harm.”

       To prove sudden passion, Appellant herein would have had to establish, inter

alia, 1) that he actually acted under the influence of an anger so great that it caused

him to lose his capacity for cool reflection, and 2) that victim’s actions were adequate

to produce such a degree of anger in a man of ordinary temperament. However, the

jury herein did not hear any evidence that Appellant was actually experiencing a level

of anger or fear that caused him to lose control. Moreover, even had the jury believed

that Appellant subjectively experienced such a level of anger or fear, it would not

State’s Brief                                                                       Page 29
likely have found that the victim’s behavior presented a provocation adequate to

produce such a degree of anger or fear in a man of ordinary temperament. Based on

the record and evidence before this Court, it is exceedingly unlikely that Appellant

suffered “some harm” as a result of the trial court’s failure to give the jury a sudden

passion instruction based on Appellant’s assertion that anger or fear controlled his

actions.

       Accordingly, Appellant’s sixth issue should be overruled.



State’s Response to Appellant’s Seventh Issue

       In his seventh issue, Appellant argues that the State impermissibly commented

on Appellant’s post-arrest silence through questions on cross-examination. The State

responds by asserting that Appellant’s complaint has not been preserved for review

on appeal.

       A defendant’s privilege against self-incrimination and his due process rights

under the United States Constitution are violated if the State is allowed to impeach

the defendant’s testimony by using his postarrest, post-Miranda silence. Doyle v.

Ohio, 426 U.S. 610 (1976). Under the Texas Constitution, when a defendant is

arrested, he has the right to remain silent and the right not to have that silence used

against him, even for impeachment purposes, regardless of when he is later advised

State’s Brief                                                                  Page 30
of those rights. Tex. Const. art. I, § 10; Sanchez v. State, 707 S.W.2d 575, 579–80

(Tex. Crim. App. 1986) (plurality opinion). However, a defendant’s failure to object

to the State’s impeachment of his testimony with his postarrest silence waives any

error. Smith v. State, 721 S.W.2d 844, 855 (Tex. Crim. App. 1986); Lum v. State, 903
S.W.2d 365, 369 (Tex. App.--Texarkana 1995, pet. ref’d).

       To preserve a complaint for appellate review, a defendant must make a timely,

specific objection to the trial court. Tex. R. App. P. 33.1(a); see Wilson v. State, 71
S.W.3d 346, 349 (Tex. Crim. App. 2002). Moreover, an objection stating one legal

basis may not be used to support a different legal theory on appeal. See Heidelberg

v. State, 144 S.W.3d 535, 537 (Tex. Crim. App. 2004). Courts have routinely held

that where a complaint on appeal does not comport with an objection made at trial,

the error is not preserved on the complaint. Wilson, 71 S.W.3d at 349; Goff v. State,

931 S.W.2d 537, 551 (Tex. Crim. App. 1996); Flores v. State, 125 S.W.3d 744, 747

(Tex. App.--Houston [1st Dist.] 2003, no pet.). Further, the law in Texas requires a

party to continue to object each time inadmissible evidence is offered. Ethington v.

State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991); Johnson v. State, 84 S.W.3d 726,

729 (Tex. App.--Houston [1st Dist.] 2002, pet. ref’d). “Any error in the admission

of evidence is cured when the same evidence comes in elsewhere without objection.”

Johnson, 84 S.W.3d at 730. In Hudson v. State, 675 S.W.2d 507 (Tex. Crim. App.

State’s Brief                                                                  Page 31
1984), Judge McCormick stated the rule this way: “[d]espite the improper form and

content of the question, it is well settled that an error in admission of evidence is

cured where the same evidence comes in elsewhere without objection; defense

counsel must object every time allegedly inadmissible evidence is offered.” Hudson,
675 S.W.2d at 511.

       In the present case, Appellant objected the first and second time counsel for the

State asked him about his assertion of his right to remain silent. (R.R. Vol. 7, pp.139-

140, 143). However, the third time he was asked about the assertion of this right,

Appellant’s counsel objected on other grounds, arguing that Appellant did not control

the situation. Immediately thereafter, Counsel for the State asked Appellant if

someone had covered his mouth and, without objection, Appellant responded that his

lawyer instructed him not to say anything. (R.R. Vol. 8, p. 32). Later, Counsel for

the State asked Appellant, without objection, whether he chose to exercise his right

to remain silent. Appellant answered that he had been instructed to remain silent.

(R.R. Vol. 8, 55). Counsel for the State then asked another question, which was met

with the objection that the prosecutor was arguing with the witness, which was

overruled. (R.R. Vol. 8, p. 56). Counsel for the State again asked Appellant whether

he chose to remain silent, which Appellant answered in the affirmative, without

objection. (R.R. Vol. 8, p. 56).

State’s Brief                                                                   Page 32
       Appellant failed to object at trial each time the prosecutor inquired about the

Appellant’s post-arrest silence. Further, Appellant twice objected on grounds which

do not comport with the issue on appeal. Accordingly, under the law as stated above,

Appellant has not preserved this issue for appeal.

       Accordingly, Appellant’s seventh issue should be overruled.



State’s Response to Appellant’s Eighth Issue

       In his eight issue, Appellant argues that the judge of the trial court erred when

he did not recuse himself after he became a witness who testified in this cause. The

State responds by asserting that the trial judge did not testify in this cause and was not

a witness herein.

       The State asserts that the trial judge’s statement at the pre-trial hearing did not

constitute evidence in support of its ruling. Rule 605, of the Texas Rules of

Evidence, provides that “[t]he judge presiding at the trial may not testify in that trial

as a witness. No objection need be made in order to preserve the point.” The Court

of Criminal Appeals has described this rule as prohibiting a trial judge from becoming

a witness in the very same proceeding over which he is presiding. Hensarling v.

State, 829 S.W.2d 168, 170–71 (Tex. Crim. App. 1992). However, there is a

significant distinction between a trial judge testifying as a fact witness during a trial

State’s Brief                                                                     Page 33
and a trial judge recalling, at a motion hearing, his own internal thought processes.

State v. Stewart, 282 S.W.3d 729, 736 (Tex. App.--Austin 2009, no pet.). In Stewart,

the Austin Court of Appeals considered a situation where the trial judge announced

a recitation of the procedural facts coupled with the judge’s own thought process in

connection with his rulings. The Austin Court held that, under the circumstances in

that case, the court did not construe the trial judge’s remarks at the motion hearing to

be testimony prohibited by rule 605. Id.

       Likewise, in the present case, Appellant has failed to demonstrate that the trial

judge herein actually testified herein. The trial judge clearly did verbalize his thought

process when he stated on the record that he was present at conference on a writ of

habeas corpus, and he questioned whether he might have become a witness to some

material fact. (R.R. Vol. 3, pp. 12-13). The trial judge in the present case did not

state anything on the record that could even remotely be considered as the “judge’s

statement of fact [that] is essential to the exercise of some judicial function or is the

functional equivalent of witness testimony.” Hammond v. State, 799 S.W.2d 741,

746 (Tex. Crim. App. 1990). The judge merely verbalized (out of the presence of the

jury) his thought process in analyzing whether he might have become a witness to

some material fact. He did not testify to any fact.

       Accordingly, Appellant’s eighth issue should be overruled.


State’s Brief                                                                    Page 34
                                     PRAYER

       WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that

this Court will overrule Appellant’s issues on appeal, and affirm both the judgment

of conviction and the sentence herein.

                                         Respectfully Submitted,

                                         LUIS V. SAENZ
                                         Cameron County District Attorney
                                         964 East Harrison Street, 4th Floor
                                         Brownsville, Texas 78520
                                         Phone: (956) 544-0849
                                         Fax:(956) 544-0869



                               By:       /s/ René B. González
                                         René B. González
                                         Assistant District Attorney
                                         State Bar No. 08131380
                                         rgonzalez1@co.cameron.tx.us

                                         Attorneys for the State of Texas




State’s Brief                                                                  Page 35
                       CERTIFICATE OF COMPLIANCE

       I certify that this document contains 8,401 words (excluding the cover, table

of contents and table of authorities). The body text is in 14 point font, and the

footnote text is in 12 point font.



                                       /s/ René B. González
                                       René B. González




                          CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing State’s appellate Brief was served in

compliance with Tex. R. App. P. 9.5, on this the 5th day of January, 2015, to the

following attorney of record for Appellant, by email:

Philip T. Cowen
500 E. Levee Street
Brownsville, Texas 78520

ptchb@att.net


                                       /s/ René B. González
                                       René B. González


State’s Brief                                                                Page 36